DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2018.

Response to Arguments
Applicant’s arguments filed October 1, 2020 have been fully considered but are not persuasive.  Applicant argues that the system of Uozumi does not finish supplying a first coating liquid to a first face of the substrate after a period in which a period of heating the substrate is overlapped with a period of supplying the first coating liquid.  Applicant states that Uozumi is simply silent with regard to this feature.  It is acknowledged that Uozumi et al. does not teach this overlap between the first coating liquid supply step and heating step.  However, as discussed in previous Office actions, it is noted that Uozumi et al. teaches that coating and heating may be performed in the same unit ([0186] and [0187]). Further, it is noted that the claim limitation broadly reads on overlapping steps of heating the substrate and supplying first coating liquid for a time period of a fraction of a second.  In an apparatus where coating the first liquid and heating are performed in the same chamber, it would have been obvious for one having ordinary skill in the art to have started the heating before ending the coating step, even by a fraction of a second, with the expectation of similar results and improved efficiency.  It is also noted that such would have been within a range of error for the process timing of sequential steps.  Additionally, the Shirley reference teaches supplying a coating liquid while simultaneously rotating the substrate and heating from the second face of the substrate (col. 4, lines 51-53). It would have further been obvious for one having ordinary skill in the art, having seen the references of Uozumi et al. and Shirley in combination, to have overlapped the coating and heating steps, at least for a small period of time, for purposes of process efficiency.  After this overlapping period of supplying the first coating liquid and heating, the supply of the first coating liquid will be finished.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. (US 2013/0008868) in view of Shirley (US 6,548,111).
With respect to independent claim 8, Uozumi et al. discloses a substrate processing method comprising:  cleaning the first face of a substrate with a cleaning liquid 31 and rinsing the first face with a rinsing liquid 32 ([0052]); supplying a second coating liquid 33 that includes IPA to the first face of the substrate ([0052]); supplying a first coating liquid 40 to the first face of the substrate; and heating the substrate from a second face of the substrate to evaporate a solvent from the first coating liquid to form a coating film containing a solute of the first coating liquid on the first face of the substrate (as illustrated in Figure 14 and discussed in [0163]).  
While Uozumi et al. teaches heating from below the substrate as illustrated in Figure 14 and discussed in [0163], Uozumi et al. lacks a teaching of performing heating by supplying a heating liquid to the second face of the substrate.  Shirley is cited for its teaching of a method and apparatus for heating from the second face of the substrate using a heating liquid (col. 3, lines 50-60).  Shirley additionally teaches supplying a coating liquid while simultaneously rotating the substrate and heating from the second face of the substrate (col. 4, lines 51-53).  It would have been obvious for one having ordinary skill in the art to have supplied heat using a heating liquid supplied toward the bottom surface of the surface instead of the heated holding unit of Uozumi et al. upon seeing the teachings of Shirley with the expectation of similar and  successful results, particularly since Uozumi et al. teaches multiple alternative means for heating the substrate including heating from the backside of the substrate.  
Uozumi et al. further teaches that the “liquid treating” (cleaning/rinsing/second coating liquid) (step S110), “forming” first coating liquid (step S120), and “removing” (heating) (step S130) steps may be performed in the same processing chamber ([0186] to [0188]).   Uozumi et al. teaches separate steps of liquid treating, forming, and removing.  Uozumi et al. lacks a teaching of overlapping the three steps, namely by starting supplying the first coating liquid while supplying the second liquid, and by starting heating the substrate while supplying the first coating liquid and finishing supplying the first coating liquid after a period in which the period of heating is overlapped with the period of supplying the first coating liquid, as newly claimed.  In an apparatus where “liquid treating,” “forming,” and “heating” steps are performed in the same chamber as taught by Uozumi et al., one skilled in the art would have been motivated to improve process efficiency by starting a next process step as the prior step is ending, even if only overlapping for a fraction of a second, to reduce the total process time for each substrate.  The claims broadly read on the overlapping of heating and supplying first coating liquid steps, and supplying first coating liquid and supplying second coating liquid steps, by a fraction of a second.  It would have been obvious for one having ordinary skill in the art to have started supply of the first liquid while finishing supply of the second coating liquid, as well as starting heating while finishing supplying the first coating liquid, with the expectation of similar results and improved efficiency.  It also would have been within a range of error for the process timing of sequential steps.  Additionally, it would have been obvious for one of ordinary skill in the art, having seen the references of Uozumi et al. and Shirley in combination, to have recognized that one may overlap coating and heating steps for purposes of process efficiency since Shirley teaches simultaneous front face coating and back face heating for a substrate.  

With respect to dependent claim 23 and independent claim 25, Uozumi et al. teaches that each of the above steps may occur while rotating the substrate, as illustrated in Figures 11-13 and discussed in [0154]-[0157].  Uozumi et al. also teaches rotating the substrate during heating (Figure 13).  Uozumi et al. is silent with respect to the speed used for supplying the sublimable first coating material.  It would have been obvious for a design engineer having ordinary skill in the art to have determined the optimum rotation speed of the substrate such that the first coating material remains uniform and does not diffuse off the substrate through routine experimentation in the absence of a showing of criticality.  With respect to the limitation that the period of overlap is set to prevent separation of the first coating liquid, it is noted that this phenomenon would necessarily occur in the process of Uozumi et al. taken in view of Shirley when optimizing for efficiency by starting heating just prior to finishing supplying first coating liquid since the prior art process uses similar materials and process steps as the claimed process.  Any differences must be caused by process variables not claimed.  

Further, as to independent claim 25, Uozumi et al. teaches that the cleaning, rinsing, and IPA solvent steps are included in treating the substrate with the liquid 30 (last sentence of [0052]).  Uozumi et al. also teaches that treatment with liquids 30 may be performed by spin coating in [0154].  Uozumi et al. lacks a teaching of the spin speeds used during cleaning, rinsing, and IPA solvent supply with respect to one another.  It would have been obvious to one having ordinary skill in the art to have determined the optimum spin speeds relative to one another in these steps, and it would have further been obvious to have used the highest speed during rinsing such that enough rotational force is able to rinse all of the cleaning solution and rinsing solution off the periphery of the substrate.  

As to claim 24, Uozumi et al. teaches that heating of the substrate in order to cause vaporization of the solvent may be carried out by “at least one of” a heating process and a gas supply drying process ([0063] and claim 5).  Thus Uozumi et al. teaches multiple heating/drying steps in combination.  While Uozumi et al. does not state that the gas in a gas supply drying process is inert, it would have been obvious for one having ordinary skill in the art to have used an inert gas for drying so as to ensure that the gas does not react with the first coating material.  
As to claim 26, Uozumi et al. teaches that the heating may be performed by a heater that is within the substrate holder as illustrated in Figure 14 and [0163].  Shirley teaches that a liquid may flow through a plurality of orifices under the substrate holder in order to heat the substrate holder and perform heat treatment.  Shirley further teaches adjust the temperature at the periphery of the substrate to be different than the temperature at the center of the substrate (col. 5, lines 9-38).  It would have been obvious for one having ordinary skill in the art to have used a substrate holder that is heated by a heating liquid at a plurality of locations, so as to be separately controllable, as taught by Shirley, in the process of Uozumi et al. with the expectation of successful results since Uozumi et al. generally mentions heating but is silent with respect to the particular means for heating the substrate holder.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takekuma et al. is cited for its similar teachings of supplying heated liquid to the bottom of a substrate holder during coating to create a temperature distribution on the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTEN JOLLEY whose telephone number is (571)272-1421.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN JOLLEY/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        

kcj